McOLELLAN, J.
Upon a careful consideration of the evidence adduced on the motion for a change of venue in this case, the court is satisfied that it should have been granted. The crime charged was of a character to produce the greatest public indignation. The trial was had within a short time after the alleged commission of the offense came to the knowledge of the public — as soon as a special term of the court, called in obedience to a public demand for speedy punishment, could be convened and held. And the affidavits and other evidence show that the public were so greatly aroused against the defendant that it required the promptest and most vigorous action of the executive officers of the State, from the Governor down, and including the military, to protect the defendant from mob violence and summary execution ; and further, that this state of feeling continued down to and through the trial, and must have had such effect upon the jury as that their verdict was little else than the registration of the common belief of the people that the defendant was guilty, and a mode of carrying out the public purpose to take his life. The trial was not and could not, under the -circumstances then existing, have been fair and impartial. The court erred in denying the change of venue moved for by defendant, and for that error its j udgment must be reversed.
Of the other exceptions reserved many are palpably without merit, and the others will probably not arise on another trial.
Reversed and remanded.